Appeal by the testator’s widow and the special guardian of two infant remaindermen from so much of a decree of the Surrogate’s Court, Westchester County, as dismisses for insufficiency that part of the petition requesting that respondent be disqualified from acting as testamentary cotrustee and as directs or permits the issuance of letters of trusteeship to him. Decree, insofar as appealed from, unanimously affirmed, with $10 costs and disbursements, payable out of the estate. No opinion. Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.